Citation Nr: 1739962	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-33 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado

THE ISSUE

Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs

ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado, that denied the Veteran's claim for service connection for bilateral hearing loss.

In August 2016, the Veteran appeared at a Board videoconference hearing before the undersigned.  A transcript of the hearing is associated with the claims file.  

FINDING OF FACT

The Veteran's current bilateral hearing loss is the result of an injury during active military service.

CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to compensation for a disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including sensorineural hearing loss as a disease of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or during the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. §3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the above frequencies are 26 db or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The Court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability", the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160. The Court cited a medical text, which states that the threshold for normal hearing is zero db to 20 db and higher threshold levels indicate some degree of hearing loss.  Id. at 159.

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, "in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

The record shows current hearing loss as defined by 38 C.F.R. § 3.385.  See July 2010 Pure Tone Audiogram, January 2011 C&P Examination, and July 2011 VA Examination.  Therefore, a current disability is demonstrated.

The remaining questions are whether there was a disease or injury in service and whether there is a link between the current disabilities and the in-service disease or injury.

During a January 2011 VA examination, bilateral moderate sensorineural hearing was diagnosed.  While the examiner did not review the Veteran's service treatment records, she opined that it was at least as likely as not that his hearing loss was related to noise exposure to heavy weapons artillery during both basic training and in combat.  She concluded that he had little non-occupational noise exposure.   Additionally, she indicated that the Veteran reported that he first noted hearing problems following basic training.  

During the July 2011 VA examination, the examiner diagnosed bilateral sensorineural hearing loss.  However, the examiner opined that the Veteran's hearing loss was less likely than not related to military service. To support this opinion, the examiner indicated that a review of the claims file, service treatment records and audiometric testing from 1961 to 1968 showed normal hearing thresholds with no significant change of hearing from 1961 to 1968.  The Board notes that a typographical error is contained in this examination, as the Veteran entered service in 1966, not 1961. 

In a December 2012 private opinion, J.M., a board-certified hearing instrument specialist and audioprosthologist, opined that the Veteran's noise-induced sensorineural hearing loss was most likely a result of his exposure to loud noises in his military occupation.  He indicated that, although, it had been over forty years since the Veteran's time in service, the damage to the nerve was done, and over time the hearing loss became worse.
During the August 2016 Board Hearing, the Veteran stated that his hearing loss began during service.  He stated that he had periods of difficulty hearing after operating heavy artillery with subsequent return of normal hearing.  Additionally, while he noticed hearing difficulties post service, he noted that he waited "a long time" before having his hearing checked.  He also indicated that upon his return from combat service, he had difficulty understanding others when they spoke, and his wife repeatedly told him that he needed to get his hearing checked.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Once evidence is determined to be competent, the Board must determine whether it is credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

The Veteran is competent to report symptoms of his hearing loss, such as difficulty understanding others.  Additionally, the Veteran's statements are determined to be credible.  Based on the evidence of record including the credible statements provided by the Veteran, he spent the majority of his military career exposed to heavy artillery guns, as well as tank, machine gun, and helicopter noise while utilizing no hearing protection, a setting in which he was exposed to considerable acoustic trauma.  Shedden v. Principi, 381 F.3d at 1167.  His exposure to acoustic trauma in service is conceded.   

While the examiner at the January 2011 VA examination reviewed a previous audiogram examination, considered the Veteran's credible lay statements and provided sufficient rationale when determining that his hearing loss was at least as likely as not related to his military service, the RO deemed the examination inadequate because the examiner did not review the entrance and exit audiogram files.  However, while the July 2011 VA examiner considered the entrance and exit audiogram files, she failed to provide adequate rationale as to why the absence of a threshold shift during service resulted in the Veteran's current hearing disability being less likely than not related to service.  Additionally, the July 2011 VA examiner failed to take into consideration the Veteran's credible reports of acoustic trauma in service.  

The evidence is in relative equipoise.  With the resolution of reasonable doubt in the Veteran's favor, and without ascribing error to the action by the RO, the Board concludes that service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49.


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


